PER CURIAM.
The order revoking the appellant’s probation is affirmed with one modification. The subject order is modified by striking the finding therein that the appellant violated condition number six of his probation; this modification is necessary so as to conform to the trial court’s oral findings at the conclusion of the probation revocation hearing. See Banks v. State, 626 So.2d 314 (Fla. 4th DCA 1993); Hogwood v. State, 615 So.2d 780 (Fla. 1st DCA 1993); Fairman v. State, 576 So.2d 948 (Fla. 3d DCA 1991); King v. State, 451 So.2d 948 (Fla. 3d DCA 1984).
Affirmed as modified.